Name: 89/251/EEC: Commission Decision of 13 December 1988 adjusting the boundaries of less-favoured areas, within the meaning of Council Directive 75/268/EEC, in Italy (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe; NA;  agricultural policy;  economic policy;  regions of EU Member States
 Date Published: 1989-04-17

 Avis juridique important|31989D025189/251/EEC: Commission Decision of 13 December 1988 adjusting the boundaries of less-favoured areas, within the meaning of Council Directive 75/268/EEC, in Italy (Only the Italian text is authentic) Official Journal L 105 , 17/04/1989 P. 0001 - 0010COMMISSION DECISION of 13 December 1988 adjusting the boundaries of less-favoured areas, within the meaning of Council Directive 75/268/EEC, in Italy (Only the Italian text is authentic) (89/251/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as last amended by Regulation (EEC) No 797/85 (2), and in particular Article 2 (3) thereof, Whereas Council Directive 75/273/EEC of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Italy) (3), as last amended by Directive 85/307/EEC (4), identifies the areas in Italy included on the Community list of less-favoured areas within the meaning of Article 3 (3), (4) and (5) of Directive 75/268/EEC; Whereas the Italian Government has applied, pursuant to Article 2 (1) of Directive 75/268/EEC, for an adjustment of the boundaries of the less-favoured areas listed in the Annex to Directive 75/273/EEC; Whereas the Italian Government has, moreover, requested material changes to be made to the list of less-favoured areas included in the Annex to Directive 75/273/EEC and in that to Council Directive 84/167/EEC (5); Whereas the less-favoured areas resulting from these adjustments exhibit the indices and values used in Directive 75/273/EEC; Whereas the material changes do not have the effect of increasing the utilized agricultural area determined by Directive 75/273/EEC and by Directive 84/167/EEC; Whereas the adjustments requested by the Italian Government pursuant to Article 2 (3) of Directive 75/268/EEC do not have the combined effect of increasing the utilized agricultural area of all the listed areas by more than 1,5 % of the total utilized agricultural area in Italy; Whereas the EAGGF Committee has been consulted on the financial aspects; Wheras the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 With effect from 1 January 1988, the list of less-favoured areas in Italy contained in the Annexes to Directives 75/273/EEC and 84/167/EEC is hereby amended as shown in the Annex to this Decision. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 13 December 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 128, 19. 5. 1975, p. 1. (2) OJ No L 93, 30. 3. 1985, p. 1. (3) OJ No L 128, 19. 5. 1975, p. 72. (4) OJ No L 160, 20. 6. 1985, p. 42.(5) OJ No L 82, 26. 4. 1984, p. 1. ANNEX ´ANNEX I LESS-FAVOURED AREAS WITHIN THE MEANING OF ARTICLE 3 (3) OF DIRECTIVE 75/268/EEC PART I Communes which, as a result of reclassification (cf. Part II), should no longer be included among those which are within less-favoured areas within the meaning of Directive 75/273/EEC REGION OF LOMBARDY PROVINCE OF BERGAMO No Commune Total area (ha) Less-favoured area (ha) Comment 1 Almenno San Bartolomeo 1 042 400 2 Almenno San Salvatore 475 220 3 Calolzio Corte 901 458 4 Caprino Bergamasco 860 785 5 Cenate Sopra 693 562 6 Monte Marenzo 305 262 7 Palazzago 1 398 812 8 Trescore Balneario 1 331 645 9 Vercurago 212 85 Total 7 217 4 229 REGION OF LOMBARDY PROVINCE OF BRESCIA No Commune Total area (ha) Less-favoured area (ha) Comment 1 Concesio 1 887 840 2 Gavardo 2 958 850 3 Iseo 2 554 314 4 Monticelli Brusati 1 073 350 5 Nave 2 695 2 100 6 Ome 988 450 7 SalÃ ² 2 975 775 8 Villanuova sul Clisi 912 567 Total 16 042 6 246 REGION OF LOMBARDY PROVINCE OF VARESE No Commune Total area (ha) Less-favoured area (ha) Comment 1 Cocquio-Trevisago 955 601 2 Gavirate 1 344 414 3 Gemonio 368 292 4 Laveno-Mombello 2 592 1 499 5 Luino 2 095 1 229 Total 7 344 4 034 REGION OF LOMBARDY PROVINCE OF COMO No Commune Total area (ha) Less-favoured area (ha) Comment 1 Cernobbio 1 172 727 Total 1 172 727 EWG:L888UMBE01.96 FF: 8UEN; SETUP: 01; Bediener: HELM; MC: F; Pr.: C; Kunde: 44053 L888umbe01 EWG:L888UMBE02.96 14. 4. 1989 No Commune Total area (ha) Comment PART II Communes which, by virtue of this Decision, are included in the list of less-favoured areas REGION OF LOMBARDY PROVINCE OF BERGAMO Communes wholly within less-favoured areas No Commune Total area (ha) Comment 1 Almenno San Bartolomeo 1 042 2 Almenno San Salvatore 475 3 Calolzio Corte 901 4 Caprino Bergamasco 860 5 Cenate Sopra 693 6 Monte Marenzo 305 7 Palazzago 1 398 8 Trescore Balneario 1 331 9 Vercurago 212 Total 7 217 REGION OF LOMBARDY PROVINCE OF BRESCIA Communes wholly within less-favoured areas No Commune Total area (ha) Comment 1Concesio 1 887 2 Gavardo 2 958 3 Iseo 2 554 4 Monticelli Brusati 1 073 5 Nave 2 695 6 Ome 988 7 SalÃ ² 2 975 8 Villanuova sul Clisi 912 Total 16 042 REGION OF LOMBARDY PROVINCE OF VARESE Communes wholly within less-favoured areas No Commune Total area (ha) Comment 1 Cocquio-Trevisago 955 2 Gavirate 1 344 3 Gemonio 368 4 Laveno-Mombello 2 592 5 Luino 2 095 Total 7 344 REGION OF LOMBARDY PROVINCE OF COMO Communes wholly within less-favoured areas No Commune Total area (ha) Comment 1 Cernobbio 1 172 Total 1 172 EWG:L888UMBE02.96 FF: 8UEN; SETUP: 01; Bediener: HELM; MC: F; Pr.: C; Kunde: 44053 EWG:L888UMBE03.96 14. 4. 1989 No Commune Total area (ha) Less-favoured area (ha) Comment No Commune Total area (ha) Comment No Commune Total area (ha) Less-favoured area (ha) ANNEX II LESS-FAVOURED AREAS WITHIN THE MEANING OF ARTICLE 3 (4) OF DIRECTIVE 75/268/EEC PART I Communes which, as result of reclassification (cf. Part II), should no longer be included among those which are partly within less-favoured areas within the meaning of Directive 75/273/EEC REGION OF EMILIA-ROMAGNA PROVINCE OF PIACENZA No Commune Total area (ha) Less-favoured area (ha) 1 Gropparello 5 628 1 620 2 Pecorara 5 370 4 090 3 Piozzano 4 357 1 300 4 Vernasca 7 265 3 320 Total 22 620 10 330 REGION OF EMILIA-ROMAGNA PROVINCE OF FORLÃ  No Commune Total area (ha) Less-favoured area (ha) 1 Dovadola 3 877 2 784 2 Modigliana 10 125 9 651 3 Civitella di Romagna 11 777 11 171 Total 25 779 23 606 PART II Communes which, by virtue of this Decision, are included in the list of less-favoured areas REGION OF EMILIA-ROMAGNA PROVINCE OF PIACENZA Communes wholly within less-favoured areas No Commune Total area (ha) Comment 1 Caminata 317 2 Gropparello 5 628 3 Lugagnano Val D'Arda 5 439 4 Nibbiano 4 401 5 Pecorara 5 370 6 Pianello Val Tidone 3 639 7 Piozzano 4 357 8 Vernasca 7 265 Total 36 416 REGION OF EMILIA-ROMAGNA PROVINCE OF REGGIO-EMILIA Communes wholly within less-favoured areas No Commune Total area (ha) Comment 1 Vezzano sul Crostolo 3 767 Total 3 767 REGION OF EMILIA-ROMAGNA PROVINCE OF FORLÃ  Communes wholly within less-favoured areas No Commune Total area (ha) Comment 1 Civitella di Romagna 11 777 2 Dovadola 3 877 3 Gemmano 1 920 4 Modigliana 10 125 5 Mondaino 1 977 6 Montefiore Conca 2 241 7 Montegridolfo 679 8 Montescudo 1 993 9Roncofreddo 5 172 10 Saludecio 3 402 Total 43 163 REGION OF BASILICATA PROVINCE OF POTENZA Communes wholly within less-favoured areas No Commune Total area (ha) Comment 1 Lavello 13 292 2 Montemilone 11 340 Total 24 632 REGION OF BASILICATA PROVINCE OF MATERA Communes wholly within less-favoured areas No Commune Total area (ha) Comment 1 Montalbano Ionico 12 524 2 Montescaglioso 17 674 Total 30 198 Communes partly within less-favoured areas No Commune Total area (ha) Less-favoured area (ha) Comment 1 Bernalda 12 308 7 058' 2 Pisticci 21 347 16 297' Total 33 655 23 355' EWG:L888UMBE03.96 FF: 8UEN; SETUP: 01; Bediener: HELM; MC: F; Pr.: C; Kunde: L 888 EN 03 - 44053 EWG:L888UMBE04.96 14. 4. 1989 Corrigendum to Directive 75/273/EEC (Official Journal of the European Communities No L 128 of 19 May 1975) Region Province Commune Page Area For: Read: Comment THE MARCHES Pesaro-Urbino Mercatino-Conca 143 1 447 1 448 THE MARCHES Pesaro-Urbino Montefelcino 216 3 969 3 869 THE MARCHES Pesaro-Urbino Orciano di Pesaro 216 3 378 2 378 Corrigendum to Directive 84/167/EEC (Official Journal of the European Communities No L 82 of 26 March 1984) Region Province Commune Page Area For: Read: Comment PIEDMONT Cuneo Pianfei 15 531 351